           Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 1 of 25



1    Reza Sina SBN 250428)
     SINA LAW GROUP
2    3727 W. Magnolia Blvd. #277
3    Burbank, California 91505
     Tel: 310.957.2057
4    Reza@sinalawgroup.com
5
     Attorneys for Plaintiff,
6    Adan Martinez

7
8                       THE UNITED STATES DISTRICT COURT
9
                   FOR THE EASTERN DISTRICT OF CALIFOPRNIA
10
11
12
     ADAN MARTINEZ, an individual,          CASE NO.: 21-626
13
                  Plaintiff,                PLAINTIFF’S COMPLAINT FOR
14
                                            VIOLATION OF CIVIL RIGHTS &
15   vs.                                    POLICE BRUTALITY
16
17   CITY       OF  SACRAMENTO,      a
     Government Entity, ERIC TOOMEY,
18   an individual police officer, and
19   NICHOLAS CARO, an individual
20   police officer, and DOES 1 to 10,
     inclusive;
21
22               Defendants,
23
24
25
26
27

                                    COMPLAINT
                                        1
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 2 of 25



1                                     INTRODUCTION
2          1.     This action is brought by Plaintiff ADAN MARTINEZ for actual
3    damages, statutory damages, exemplary and punitive damages, declaratory relief,
4    and injunctive relief enjoining and declaring unconstitutional the deprivations of
5    the federal and state constitutional rights caused by the CITY OF
6    SACRAMENTO, and their officials and personnel, including ERIC TOOMEY
7    and NICHOLAS CARO, who subjected Plaintiff to unreasonable and excessive
8    use of force by firing multiple gunshots into the windshield of the Plaintiff ADAN
9    MARTINEZ despite the Plaintiff not possessing any threat to the health, safety, or
10   welfare of the public or the officers involved in this brutal attack.
11                             JURISDICTION AND VENUE
12         2.     This Court has jurisdiction over the claims asserted herein pursuant
13   to 28 U.S.C. § 1331 (in that they arise under the United States Constitution), and
14   28 U.S.C. § 1343(a)(3) (in that the action is brought to address deprivations, under
15   color of state authority, of rights, privileges, and immunities 7 secured by the
16   United States Constitution). This Court has supplemental jurisdiction of the state
17   law claims pursuant to 28 U.S.C. § 1367.
18         3.     Venue is proper in the United State District Court for the Eastern
19   District of California 10 pursuant to 28 U.S.C. § 1391(b) because Defendants are
20   located in the Eastern District of California and because the acts and/or omissions
21   described herein occurred in the Eastern District of California.
22         4.     Intradistrict venue is proper in the Sacramento Division of the
23   Eastern District of California pursuant to E.D. Cal. L.R. 120(d) because the claims
24   asserted herein arise from acts and/or omissions which occurred in the County of
25   Sacramento, California.
26                                     EXHAUSTION
27         5.     ADAN MARTINEZ submitted a government claim to the CITY OF

                                         COMPLAINT
                                             2
           Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 3 of 25



1    SACRAMENTO concerning his individual claims asserted in this action. On or
2    about June 16, 2021, the government claim was rejected by the CITY. See Cal.
3    Gov. Code § 912.4(c).
4                                        PARTIES
5           6.    At all relevant times, Plaintiff, ADAN MARTINEZ was an
6    individual residing in the County of Sacramento, California.
7           7.    At all relevant times, Defendant CITY OF SACRAMENTO
8    (“CITY”) is and was a duly organized public entity, form unknown, existing under
9    the laws of the State of California. At all relevant times, CITY was the employer
10   of Defendants ERIC TOOMEY; NICHOLAS CARO and DOES 1-4, who
11   were CITY police officers, DOES 5-6, who were CITY police officers’
12   supervisorial officers, and DOES 7-10, who were managerial, supervisorial, and
13   policymaking employees of the CITY Police Department. On information and
14   belief, at all relevant times, ERIC TOOMEY; NICHOLAS CARO and DOES
15   1-10 were residents of the County of Sacramento, California. ERIC TOOMEY;
16   NICHOLAS CARO and DOES 1-10 are sued in their individual capacity for
17   damages only.
18          8.    At all relevant times, Defendants ERIC TOOMEY; NICHOLAS
19   CARO and DOES 1-10 were duly authorized employees and agents of CITY,
20   who were acting under color of law within the course and scope of their respective
21   duties as police officers and with the complete authority and ratification of their
22   principal, Defendant CITY.
23          9.    At all relevant times, Defendants ERIC TOOMEY; NICHOLAS
24   CARO and DOES 1-10 were duly appointed officers and/or employees or agents
25   of CITY, subject to oversight and supervision by CITY’s elected and non-elected
26   officials.
27          10.   In doing the acts and failing and omitting to act as hereinafter

                                       COMPLAINT
                                           3
           Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 4 of 25



1    described, Defendants ERIC TOOMEY; NICHOLAS CARO and DOES 1-10
2    were acting on the implied and actual permission and consent of CITY.
3           11.    At all times mentioned herein, each and every CITY defendant was
4    the agent of each and every other CITY defendant and had the legal duty to
5    oversee and supervise the hiring, conduct and employment of each and every
6    CITY defendant.
7           12.    The true names of defendants DOES 1 through 10, inclusive, are
8    unknown to Plaintiff, who therefore sue these defendants by such fictitious names.
9    Plaintiff will seek leave to amend this complaint to show the true names and
10   capacities of these defendants when they have been ascertained. Each of the
11   fictitious named defendants is responsible in some manner for the conduct and
12   liabilities alleged herein.
13          13.    Defendant CITY OF SACRAMENTO is a “public entity” within the
14   definition of Cal. Gov. Code § 811.2.
15          14.    Defendants DOE 1 to 10 are and/or were agents or employees of
16   Defendants CITY OF SACRAMENTO and/or SACRAMENTO POLICE
17   DEPARTMENT and acted within the scope of that agency or employment and
18   under color of state law. The true and correct names of Defendants DOE 1 to 10
19   are not now known and they are identified by their fictitious names. Plaintiff
20   ADAN MARTINEZ, will substitute the true and correct names of Defendants
21   DOE 1 to 10 when ascertained.
22                    FACTS COMMON TO ALL ALLEGATIONS
23          15.    At all times relevant herein, all wrongful acts described were
24   performed under color of state law and/or in concert with or on behalf of those
25   acting under the color of state law.
26          16.    On or about the final hours of February 14, 2021, and/or the early
27   hours of February 15, 2021, Plaintiff ADAN MARTINEZ was alerted to come to

                                        COMPLAINT
                                            4
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 5 of 25



1    the house of his children’s mother because his vehicle was on fire and his
2    belongings were being burned.
3          17.    Plaintiff ADAN MARTINEZ thereafter drove to the street where his
4    children and their mother lived only to see his car is ashes and the Sacramento
5    Police Officers lying in wait for him.
6          18.    Plaintiff ADAN MARTINEZ, decided not to stop at the location but
7    rather to keep on driving ahead as officers started to follow him and turned on
8    their sirens and lights and forced the Plaintiff ADAN MARTINEZ to accelerate
9    past them.
10         19.    Plaintiff ADAN MARTINEZ can be seen in the Police dash cam
11   video being pursued by Sacramento Police Officers while he tried to drive within
12   the vehicle code by signaling his turns, and stopping at stop signs as much as
13   practicable with Officers behind him trying to ram his vehicle.
14         20.    Plaintiff ADAN MARTINEZ after only a few miles of being chased
15   by Sacramento Police Offices pulled into a parking lot of an industrial complex
16   and was cornered by officers who rammed into the back of the plaintiff ADAN
17   MARTINEZ’s vehicle.
18         21.    Plaintiff ADAN MARTINEZ, with his windows rolled all the way up
19   began a slow and safe 3-point turn in the corner of the industrial complex and
20   attempted to slowly drive around the officers that were parked and outside of their
21   vehicles pointing high powered firearms at the Plaintiff. When Plaintiff attempted
22   to drive around the vehicles the Sacramento Police Officers fired more than 20
23   shots into the front and side windshield of the Plaintiff ADAN MARTINEZ’s
24   mini-van causing 9 or more shots to strike him in the shoulder, arm, chest,
25   stomach, pelvic area, hand and wrist. As the Plaintiff lay in the vehicle bleeding
26   to death another round of assault weapons were fired at him busting out the glass
27   in all his windows and causing glass fragments to be absorbed into his bullet

                                        COMPLAINT
                                            5
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 6 of 25



1    wounds making his condition worsen.
2          22.    After the Sacramento Police Officers slowly approached the vehicle
3    they were stunned in disbelief as they noticed the Plaintiff ADAN MARTINEZ
4    was still alive and moving.
5          23.    Plaintiff ADAN MARTINEZ was transported to Kaiser Permanente
6    Hospital in Sacramento, CA and given emergency surgeries to remove bullets and
7    glass fragments that still remain in his body causing serious pain and suffering to
8    this very day.
9          24.    Plaintiff ADAN MARTINEZ has also lost the use of his left hand
10   because of the injuries and cannot move his wrist or fingers.
11         25.    Plaintiff ADAN MARTINEZ is suffering serious emotional distress,
12   anxiety, fear, grief, loss of motivation, depression, and feelings of hopelessness
13   that now accompany his diagnosis of Post-Traumatic Stress Syndrome which is so
14   severe that Plaintiff ADAN MARTINEZ will never again be able to drive a
15   vehicle, or attend public events from the traumas he experienced at the hands of
16   the Sacramento Police Officers who chose to use deadly force, rather than
17   shooting out his tires, or blocking his path these officers chose to attempt to kill
18   Plaintiff ADAN MARTINEZ.
19         26.    Officers ERIC TOOMEY; NICHOLAS CARO and DOES 1-10
20   fired approximately twenty (20) gunshots at Plaintiff ADAN MARTINEZ,
21   including shots as he was going to the ground and shots after he had already went
22   down to the ground.
23         27.    At the time of the shooting, Plaintiff ADAN MARTINEZ was
24   unarmed, with his windows to his minivan all the way up.
25         28.    At the time of the shooting Plaintiff ADAN MARTINEZ posed no
26   immediate threat of death or serious physical injury to either Officers ERIC
27   TOOMEY, NICHOLAS CARO and DOES 1-10, or any other person,

                                        COMPLAINT
                                            6
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 7 of 25



1    especially since he was unarmed and since he was sitting is his mini-van when her
2    was shot unarmed and without being a threat.
3          29.    Both Officers ERIC TOOMEY and NICHOLAS CARO did not
4    give Plaintiff ADAN MARTINEZ a verbal warning that deadly force would be
5    used prior to shooting Plaintiff ADAN MARTINEZ multiple times, despite it
6    being feasible to do so and they did not issue appropriate commands to Plaintiff
7    ADAN MARTINEZ. Further, the involved officers did not announce themselves
8    as police prior to the shooting.
9          30.    Plaintiff ADAN MARTINEZ never verbally threatened anyone prior
10   to being shot by Officers ERIC TOOMEY and NICHOLAS CARO. Further,
11   Plaintiff ADAN MARTINEZ did not commit any serious crime, the involved
12   officers did not observe him commit any crime, the involved officers had no
13   information that Plaintiff ADAN MARTINEZ was armed with a weapon, and
14   there was no information that Plaintiff ADAN MARTINEZ had physically injured
15   anyone.
16         31.    The involved officers shot Plaintiff ADAN MARTINEZ even though
17   he was not an immediate threat of death or serious bodily injury to the officers or
18   anyone else and there were other less than lethal options available. Officers
19   ERIC TOOMEY and NICHOLAS CARO did not show a reverence for human
20   life. The involved officers are responsible for every single shot they fired and this
21   was not an immediate defense of life situation.
22         32.    On information and belief, Defendants ERIC TOOMEY and
23   NICHOLAS CARO had no information that Plaintiff ADAN MARTINEZ had
24   committed a felony.
25         33.    After striking Plaintiff ADAN MARTINEZ approximately nine (9)
26   times, ERIC TOOMEY and NICHOLAS CARO did not provide or summons
27   timely medical attention for Plaintiff ADAN MARTINEZ, who was bleeding

                                        COMPLAINT
                                            7
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 8 of 25



1    profusely and had obvious serious injuries, and ERIC TOOMEY and
2    NICHOLAS CARO also did not allow and prevented responding medical
3    personnel on-scene to timely render medical aid/assistance to Plaintiff ADAN
4    MARTINEZ.
5                               FIRST CLAIM FOR RELEIF
6                             Unreasonable and Excessive Force
7                         (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
8          (Against Defendants ERIC TOOMEY and NICHOLAS CARO
9                                         and Does 1-4)
10          34.    Plaintiff ADAN MARTINEZ realleges and incorporates the
11   allegations of the preceding paragraphs, to the extent relevant, as if fully set forth
12   in this Complaint.
13          35.    Defendants ERIC TOOMEY and NICHOLAS CARO and Does
14   1-4 caused Plaintiff to be detained and they attempted to arrest Plaintiff in
15   violation of his right to be secure in his person against unreasonable searches and
16   seizures as guaranteed to Plaintiff under the Fourth Amendment to the United
17   States Constitution and applied to state actors by the Fourteenth Amendment.
18          36.    As a result of the conduct of ERIC TOOMEY and NICHOLAS
19   CARO and Does 1-4, they are liable for Plaintiff’s injuries because they were
20   integral participants to the violations of Plaintiff’s rights.
21          37.    The Plaintiff was detained without reasonable suspicion by ERIC
22   TOOMEY and NICHOLAS CARO and Does 1-4 and they attempted to arrest
23   Plaintiff without probable cause.
24          38.    The conduct of ERIC TOOMEY and NICHOLAS CARO and
25   Does 1-4 was willful, wanton, malicious, and done with reckless disregard for the
26   rights and safety of Plaintiff and therefore warrants the imposition of exemplary
27   and punitive damages as to ERIC TOOMEY and NICHOLAS CARO and

                                          COMPLAINT
                                              8
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 9 of 25



1    Does 1-4.
2          39.    Accordingly, ERIC TOOMEY and NICHOLAS CARO and Does
3    1-4 are each liable to Plaintiff for compensatory and punitive damages under 42
4    U.S.C. § 1983.
5          40.    Plaintiff also seeks attorney fees under this claim.
6                                SECOND CLAIM FOR RELIEF
7     Unreasonable Search and Seizure—Detention and Arrest (42 U.S.C. § 1983)
8          (Against Defendants ERIC TOOMEY and NICHOLAS CARO
9                                       and Does 1-4)
10         41.    Plaintiff repeats and realleges each and every allegation in this
11   Complaint with the same force and effect as if fully set forth herein.
12         42.    Defendants ERIC TOOMEY, NICHOLAS CARO and DOES 1-4
13   unjustified shooting deprived Plaintiff of his right to be secure in his persons
14   against unreasonable searches and seizures as guaranteed to Plaintiff under the
15   Fourth Amendment to the United States Constitution and applied to state actors by
16   the Fourteenth Amendment.
17         43.    The unreasonable use of force by Defendants ERIC TOOMEY,
18   NICHOLAS CARO and DOES 1-4 deprived the Plaintiff of his right to be
19   secure in his person against unreasonable searches and seizures as guaranteed to
20   Plaintiff under the Fourth Amendment to the United States Constitution and
21   applied to state actors by the Fourteenth Amendment.
22         44.    As a result, Plaintiff suffered and continues to suffer extreme mental
23   and physical pain and suffering, loss of enjoyment of life and of earning capacity.
24         45.    As a result of the conduct of ERIC TOOMEY, NICHOLAS
25   CARO and DOES 1-4, they are liable for Plaintiff ADAN MARTINEZ injuries
26   because they were integral participants to the violations of Plaintiff’s rights.
27         46.    The use of deadly force was excessive because this was not an

                                         COMPLAINT
                                             9
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 10 of 25



1    immediate defense of life situation, the involved officers did not give a verbal
2    warning that deadly force would be used despite it being feasible to do so, there
3    were no commands given and there were other reasonable options available other
4    than shooting and nearly killing Plaintiff.
5          47.    This use of deadly force was excessive and unreasonable under the
6    circumstances, especially since Plaintiff was unarmed and he was going to the
7    ground or he was already on the ground for the many of the gunshots, including
8    shots to his back and shots from behind. The involved officers also fired twenty
9    (20) shots striking Plaintiff approximately nine (9) times. Defendant’s actions
10   thus deprived Plaintiff of his right to be free from unreasonable searches and
11   seizures under the Fourth Amendment and applied to state actors by the
12   Fourteenth Amendment.
13         48.    The conduct of ERIC TOOMEY and NICHOLAS CARO was
14   willful, wanton, malicious, and done with reckless disregard for the rights and
15   safety of Plaintiff and therefore warrants the imposition of exemplary and punitive
16   damages as to Defendants ERIC TOOMEY and NICHOLAS CARO
17         49.    Plaintiff also seeks attorney fees under this claim.
18                            THIRD CLAIM FOR RELIEF
19      Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. §
20                                           1983)
21         (Against Defendants ERIC TOOMEY and NICHOLAS CARO
22                                      and Does 1-4)
23         50.    Plaintiff repeats and realleges each and every allegation in this
24   Complaint with the same force and effect as if fully set forth herein.
25         51.    The denial of medical care by Defendants ERIC TOOMEY and
26   NICHOLAS CARO deprived Plaintiff ADAN MARTINEZ of his right to be
27   secure in his person against unreasonable searches and seizures as guaranteed to

                                        COMPLAINT
                                           10
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 11 of 25



1    Plaintiff ADAN MARTINEZ under the Fourth Amendment to the United States
2    Constitution and applied to state actors by the Fourteenth Amendment.
3          52.    As a result, Plaintiff ADAN MARTINEZ suffered extreme mental
4    and physical pain and suffering and loss and earning capacity.
5          53.    Defendants ERIC TOOMEY and NICHOLAS CARO knew that
6    failure to provide timely medical treatment to Plaintiff ADAN MARTINEZ could
7    result in further significant injury or the unnecessary and wanton infliction of pain,
8    but disregarded that serious medical need, causing Plaintiff ADAN MARTINEZ
9    great bodily harm and death.
10         54.    After shooting Plaintiff ADAN MARTINEZ multiple times, ERIC
11   TOOMEY and NICHOLAS CARO did not timely summon or provide timely
12   medical attention for Plaintiff ADAN MARTINEZ, who was bleeding profusely
13   and had obvious serious injuries, and ERIC TOOMEY and NICHOLAS
14   CARO also did not allow and prevented responding medical personnel on-scene
15   to timely render medical aid/assistance to Plaintiff ADAN MARTINEZ.
16         55.    The conduct of Defendants ERIC TOOMEY and NICHOLAS
17   CARO was willful, wanton, malicious, and done with reckless disregard for the
18   rights and safety of Plaintiff ADAN MARTINEZ and therefore warrants the
19   imposition of exemplary and punitive damages as to Defendants ERIC
20   TOOMEY and NICHOLAS CARO.
21         56.    Plaintiff also seeks attorney’s fees under this claim.
22                           FOURTH CLAIM FOR RELIEF
23                      Substantive Due Process (42 U.S.C. § 1983)
24        (Against Defendants ERIC TOOMEY and NICHOLAS CARO
25                                      and Does 1-4)
26         57.    Plaintiff repeats and realleges each and every allegation in this
27   Complaint with the same force and effect as if fully set forth herein.

                                        COMPLAINT
                                           11
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 12 of 25



1          58.    Plaintiff had a cognizable interest under the Due Process Clause of
2    the Fourteenth Amendment of the United States Constitution to be free from state
3    actions that deprive him of life, liberty, or property in such a manner as to shock
4    the conscience.
5          59.    As a result of the excessive force by ERIC TOOMEY and
6    NICHOLAS CARO, Plaintiff ADAN MARTINEZ suffered permanent physical
7    and psychological injury.
8          60.    ERIC TOOMEY and NICHOLAS CARO, acting under color of
9    state law, thus violated the Fourteenth Amendment rights of Plaintiff
10         61.    The aforementioned actions of ERIC TOOMEY and NICHOLAS
11   CARO, along with other undiscovered conduct, shock the conscience, in that they
12   acted with deliberate indifference to the constitutional rights of Plaintiff, ADAN
13   MARTINEZ, with purpose to harm unrelated to any legitimate law enforcement
14   objective.
15         62.    Defendants ERIC TOOMEY and NICHOLAS CARO, acting
16   under color of state law, thus violated the Fourteenth Amendment rights of
17   Plaintiff, ADAN MARTINEZ.
18         63.    As a direct and proximate cause of the acts of ERIC TOOMEY and
19   NICHOLAS CARO, Plaintiff suffered extreme and severe mental anguish and
20   pain and has been injured in mind and body.
21         64.    As a result of the conduct of ERIC TOOMEY and NICHOLAS
22   CARO, they are liable for Plaintiff, ADAN MARTINEZ’s injuries because they
23   were integral participants in the denial of due process.
24         65.    The conduct of ERIC TOOMEY and NICHOLAS CARO was
25   willful, wanton, malicious, and done with reckless disregard for the rights and
26   safety of Plaintiff and therefore warrants the imposition of exemplary and punitive
27   damages as to Defendants ERIC TOOMEY and NICHOLAS CARO.

                                        COMPLAINT
                                           12
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 13 of 25



1          66.    Plaintiff also seeks attorney fees under this claim
2                             FIFTH CLAIM FOR RELIEF
3    Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
4           (Against Defendants CITY OF SACRAMENTO and Does 5-10)
5          67.    Plaintiff repeats and realleges each and every allegation in this
6    Complaint with the same force and effect as if fully set forth herein.
7          68.    On and for some time prior to February 14, 2021 (and continuing to
8    the present date) Defendants DOES 5-10, deprived Plaintiff of the rights and
9    liberties secured to him by the Fourth and Fourteenth Amendments to the United
10   States Constitution, in that said defendants and their supervising and managerial
11   employees, agents, and representatives, acting with gross negligence and with
12   reckless and deliberate indifference to the rights and liberties of the public in
13   general, and of Plaintiff, and of persons in their class, situation and comparable
14   position in particular, knowingly maintained, enforced and applied an official
15   recognized custom, policy, and practice of:
16         (a)    Employing and retaining as police officers and other personnel,
17   including ERIC TOOMEY and NICHOLAS CARO whom Defendants DOES
18   5-10, at all times material herein knew or reasonably should have known had
19   dangerous propensities for abusing their authority and for mistreating citizens by
20   failing to follow written CITY Police Department policies;
21         (b)    Of inadequately supervising, training, controlling, assigning, and
22   disciplining CITY Police Officers, and other personnel, who Defendant CITY
23   knew or in the exercise of reasonable care should have known had the
24   aforementioned propensities and character traits;
25         (c)    By failing to adequately train officers, including ERIC TOOMEY
26   and NICHOLAS CARO, and failing to institute appropriate policies, regarding
27   the use of excessive force, including deadly force;

                                        COMPLAINT
                                           13
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 14 of 25



1          (d)      By having and maintaining an unconstitutional policy, custom, and
2    practice of using excessive force, including deadly force, which also is
3    demonstrated by inadequate training regarding these subjects.         The policies,
4    customs, and practices of DOES 5-10 and CITY, were done with a deliberate
5    indifference to individuals’ safety and rights; and
6          (e)      Of totally inadequately training CITY Police Officers, ERIC
7    TOOMEY and NICHOLAS CARO, with respect to shooting unarmed
8    individuals.
9          69.      By reason of the aforementioned policies and practices of Defendants
10   DOES 5-10, Plaintiff was severely injured and subjected to pain and suffering and
11   loss of earning capacity.
12         70.      Defendants DOES 5-10, together with various other officials,
13   whether named or unnamed, had either actual or constructive knowledge of the
14   deficient policies, practices and customs alleged in the paragraphs above. Despite
15   having knowledge as stated above these defendants condoned, tolerated and
16   through actions and inactions thereby ratified such policies. Said defendants also
17   acted with deliberate indifference to the foreseeable effects and consequences of
18   these policies with respect to the constitutional rights of Plaintiff, and other
19   individuals similarly situated.
20         71.      By perpetrating, sanctioning, tolerating and ratifying the outrageous
21   conduct and other wrongful acts, Defendants DOES 5-10, acted with an
22   intentional, reckless, and callous disregard for the health and safety of Plaintiff
23   ADAN MARTINEZ, and his constitutional rights. Defendants DOES 5-10, each
24   of their actions were willful, wanton, oppressive, malicious, fraudulent, and
25   extremely offensive and unconscionable to any person of normal sensibilities.
26         72.      Furthermore, the policies, practices, and customs implemented and
27   maintained and still tolerated by Defendants DOES 5-10, were affirmatively

                                         COMPLAINT
                                            14
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 15 of 25



1    linked to and were a significantly influential force behind the injuries of Plaintiff
2    ADAN MARTINEZ.
3          73.      By reason of the aforementioned acts and omissions of Defendants
4    DOES 5-10, Plaintiff suffered personal injuries, pain and suffering, emotional
5    distress, medical expenses and loss of income.
6          74.      Accordingly, Defendants DOES 5-10, each are liable to Plaintiff for
7    compensatory damages under 42 U.S.C. § 1983.
8          75.      Plaintiff also seeks attorney fees under this claim.
9                               SIXTH CLAIM FOR RELIEF
10               Municipal Liability – Failure to Train (42 U.S.C. § 1983)
11          (Against Defendants CITY OF SACRAMENTO and Does 5-10)
12         76.      Plaintiff repeats and realleges each and every allegation in this
13   Complaint with the same force and effect as if fully set forth herein.
14         77.      While acting under the color of state law and within the course and
15   scope of their employment as police officers for the CITY police department,
16   ERIC TOOMEY and NICHOLAS CARO’s shooting of Plaintiff ADAN
17   MARTINEZ who was unarmed with nothing in his hand, deprived Plaintiff
18   ADAN MARTINEZ of his rights and liberties secured to him by the Fourth and
19   Fourteenth Amendments, including his right to be free from unreasonable search
20   and seizure.
21         78.      The training policies of the defendant CITY police department were
22   not adequate to train its police officers, including but not limited to, ERIC
23   TOOMEY and NICHOLAS CARO, with regards to using deadly force. As a
24   result, CITY police officers, including ERIC TOOMEY and NICHOLAS
25   CARO, are not able to handle the usual and recurring situations with which they
26   must deal, including making contact with unarmed individuals holding nothing in
27

                                          COMPLAINT
                                             15
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 16 of 25



1    their hands. These inadequate training policies existed prior to the date of this
2    incident and continue to this day.
3          79.    The Defendant CITY police department was deliberately indifferent
4    to the known or obvious consequences of its failure to train its police officers,
5    including ERIC TOOMEY and NICHOLAS CARO, adequately with regards
6    to using deadly force. This inadequate training includes failing to teach officers to
7    give a verbal warning when feasible prior to using deadly force, to give
8    commands when feasible prior to using deadly force, to take cover when the
9    officers believe an individual is armed, to announce themselves as police and to
10   use less than lethal options, prior to resorting to the use of deadly force.
11         80.    CITY was aware that failure to implement some sort of training with
12   regards to their officers’ use of deadly force and dealing with unarmed suspects,
13   including suspects with nothing in their hands, would result in continuing to have
14   numerous unreasonable officer involved shootings of unarmed individuals
15   annually.
16         81.    The failure of the Defendant CITY police department to provide
17   adequate training with regards using deadly force, caused the deprivation of the
18   Plaintiff’s rights by ERIC TOOMEY and NICHOLAS CARO. In other words,
19   the Defendant’s failure to train is so closely related to the deprivation of the
20   Plaintiff’s rights as to be the moving force that caused the ultimate injury.
21         82.    By failing to provide adequate training to CITY’s police officers,
22   including ERIC TOOMEY and NICHOLAS CARO, Defendants DOES 5-10,
23   acted with an intentional, reckless, and callous disregard Plaintiff ADAN
24   MARTINEZ’s constitutional rights.
25         83.    Defendants DOES 5-10, each of their actions were willful, wanton,
26   oppressive, malicious, fraudulent, and extremely offensive and unconscionable to
27   any person of normal sensibilities.

                                           COMPLAINT
                                              16
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 17 of 25



1             84.   By reason of the aforementioned acts and omissions of Defendants
2    DOES 5-10, Plaintiff suffered personal injuries, pain and suffering, emotional
3    distress, medical expenses and loss of income.
4             85.   Accordingly, Defendants DOES 5-10, each are liable to Plaintiff for
5    compensatory damages under 42 U.S.C. § 1983.
6             86.   Plaintiff also seeks attorney fees under this claim.
7                             SEVENTH CLAIM FOR RELIEF
8       False Arrest/False Imprisonment (Cal. Govt. Code § 820 and California
9                                        Common Law)
10     (Against Defendants CITY OF SACRAMENTO, ERIC TOOMEY and
11                           NICHOLAS CARO and Does 1-4)
12            87.   Plaintiff repeats and realleges each and every allegation in this
13   Complaint with the same force and effect as if fully set forth herein.
14            88.   Defendants ERIC TOOMEY and NICHOLAS CARO, while
15   working as police officers for CITY, and acting within the course and scope of
16   their duties, intentionally deprived Plaintiff ADAN MARTINEZ of his freedom of
17   movement by use of force, threats of force and unreasonable duress when
18   Defendants ERIC TOOMEY and NICHOLAS CARO shot Plaintiff ADAN
19   MARTINEZ multiple times and nearly killed him. Defendants ERIC TOOMEY
20   and NICHOLAS CARO intentionally shot at Plaintiff ADAN MARTINEZ in
21   order to detain him.           Defendants TERRENCE ERIC TOOMEY and
22   NICHOLAS CARO also detained Plaintiff ADAN MARTINEZ without
23   reasonable suspicion.       There was an attempt by ERIC TOOMEY and
24   NICHOLAS CARO to arrest Plaintiff ADAN MARTINEZ without probable
25   cause.
26            89.   Plaintiff ADAN MARTINEZ did not knowingly or voluntarily
27   consent to his detention or attempted arrest. On information and belief Plaintiff

                                          COMPLAINT
                                             17
         Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 18 of 25



1    ADAN MARTINEZ did not feel that he was free to leave as he lay dying on the
2    ground. By shooting Plaintiff ADAN MARTINEZ, Defendants ERIC TOOMEY
3    and NICHOLAS CARO, deprived Plaintiff ADAN MARTINEZ, who was
4    unarmed, of his liberty without justification.          Further, Defendants ERIC
5    TOOMEY and NICHOLAS CARO did not have probable cause to believe that
6    Plaintiff ADAN MARTINEZ, specifically, had committed any crime.
7          90.    The conduct against Plaintiff ADAN MARTINEZ by Defendants
8    ERIC TOOMEY and NICHOLAS CARO, by shooting multiple shots at
9    Plaintiff ADAN MARTINEZ, was a substantial factor in causing the harm of
10   Plaintiff ADAN MARTINEZ, namely his death.
11         91.    CITY is vicariously liable for the wrongful acts of Defendants ERIC
12   TOOMEY and NICHOLAS CARO pursuant to section 815.2(a) of the
13   California Government Code, which provides that a public entity is liable for the
14   injuries caused by its employees within the scope of the employment if the
15   employee’s act would subject him or her to liability.
16         92.    The conduct of Defendants ERIC TOOMEY and NICHOLAS
17   CARO was malicious, wanton, oppressive, and accomplished with a conscious
18   disregard for the rights of Plaintiff ADAN MARTINEZ, entitling Plaintiff to an
19   award of exemplary and punitive damages.
20         93.    Plaintiff seeks compensatory and special damages under this claim.
21
22
23
24                           EIGHTH CLAIM FOR RELIEF
25           Battery (Cal. Govt. Code § 820 and California Common Law)
26     (Against Defendants CITY OF SACRAMENTO, ERIC TOOMEY and
27                         NICHOLAS CARO and Does 1-4)

                                       COMPLAINT
                                          18
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 19 of 25



1          94.    Plaintiff repeats and realleges each and every allegation in this
2    Complaint with the same force and effect as if fully set forth herein.
3          95.    ERIC TOOMEY and NICHOLAS CARO, while working as
4    police officers for the CITY Police Department, and acting within the course and
5    scope of their duties, intentionally shot Plaintiff ADAN MARTINEZ multiple
6    times, striking Plaintiff ADAN MARTINEZ nine times. Furthermore, Plaintiff
7    ADAN MARTINEZ was unarmed at the time of the shooting with nothing in his
8    hands and the involved officers did not give any verbal warning or commands
9    prior to shooting Plaintiff ADAN MARTINEZ. The use of deadly force was also
10   unreasonable because there were clearly less than lethal options available. As a
11   result of the actions of ERIC TOOMEY and NICHOLAS CARO, Plaintiff
12   ADAN MARTINEZ suffered and still suffers severe mental and physical pain and
13   suffering, loss of enjoyment of life and from his injuries and lost earning capacity.
14   ERIC TOOMEY and NICHOLAS CARO had no legal justification for using
15   force against Plaintiff ADAN MARTINEZ and said Defendants’ use of force
16   while carrying out their officer duties was an unreasonable use of force, especially
17   since Plaintiff ADAN MARTINEZ was unarmed when he was shot without verbal
18   warning. As a direct and proximate result of Defendants’ conduct as alleged
19   above, Plaintiff suffered extreme and severe mental anguish and pain and have
20   been injured in mind and body.
21         96.      CITY is vicariously liable for the wrongful acts of ERIC
22   TOOMEY and NICHOLAS CARO pursuant to section 815.2(a) of the
23   California Government Code, which provides that a public entity is liable for the
24   injuries caused by its employees within the scope of the employment if the
25   employee’s act would subject him or her to liability.
26         97.    The conduct of ERIC TOOMEY and NICHOLAS CARO was
27   malicious, wanton, oppressive, and accomplished with a conscious disregard for

                                        COMPLAINT
                                           19
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 20 of 25



1    the rights of Plaintiff, entitling Plaintiff, to an award of exemplary and punitive
2    damages.
3                              NINTH CLAIM FOR RELIEF
4          Negligence (Cal. Govt. Code § 820 and California Common Law)
5      (Against Defendants CITY OF SACRAMENTO, ERIC TOOMEY and
6                             NICHOLAS CARO and Does 1-4)
7          98.    Plaintiff repeats and realleges each and every allegation in this
8    Complaint with the same force and effect as if fully set forth herein.
9          99.    The actions and inactions of the Defendants were negligent,
10   including but not limited to:
11                (a)   the failure to properly and adequately train employees,
12   including ERIC TOOMEY and NICHOLAS CARO, with regards to the use of
13   force, including deadly force;
14                (b)   the failure to properly and adequately assess the need to detain,
15   arrest, and use force, including deadly force against Plaintiff ADAN MARTINEZ;
16                (c)   the negligent tactics and handling of the situation with Plaintiff
17   ADAN MARTINEZ , including pre-shooting negligence;
18                (d)   the negligent detention, arrest, and use of force, including
19   deadly force, against Plaintiff ADAN MARTINEZ;
20                (e)   the failure to provide and or summons prompt medical care to
21   Plaintiff ADAN MARTINEZ;
22                (f)   shooting an unarmed individual who had nothing in his hands;
23                (g)   failure to train with regards to objects easily distinguishable
24   from guns;
25                (h)   the failure to give a verbal warning or any kind of command
26   prior to shooting; and
27

                                        COMPLAINT
                                           20
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 21 of 25



1                   (i)         the failure to properly train and supervise employees, both
2    professional         and     non-professional,   including   ERIC       TOOMEY    and
3    NICHOLAS CARO.
4          100. As a direct and proximate result of defendants’ conduct as alleged
5    above, and other undiscovered negligent conduct, Plaintiff ADAN MARTINEZ
6    was caused to suffer severe pain and suffering and lost earning capacity. Also as a
7    direct and proximate result of defendants’ conduct as alleged above, Plaintiff
8    suffered extreme and severe mental anguish and pain and have been injured in
9    mind and body.
10         101. CITY is vicariously liable for the wrongful acts of ERIC TOOMEY
11   and NICHOLAS CARO pursuant to section 815.2 of the California Government
12   Code, which provides that a public entity is liable for the injuries caused by its
13   employees within the scope of the employment if the employee’s act would
14   subject him or her to liability.
15                                  TENTH CLAIM FOR RELIEF
16                              Negligent Infliction of Emotional Distress
17                  (Cal. Govt. Code § 829 and California Common Law)
18     (Against Defendants CITY OF SACRAMENTO, ERIC TOOMEY and
19                                NICHOLAS CARO and Does 1-4)
20         102. Plaintiff repeats and realleges each and every allegation in this
21   Complaint with the same force and effect as if fully set forth herein.
22         103. ERIC TOOMEY and NICHOLAS CARO negligently caused
23   permanent physical and psychological damages to Plaintiff ADAN MARTINEZ
24   when ERIC TOOMEY and NICHOLAS CARO discharged their firearms at
25   Plaintiff ADAN MARTINEZ, striking him multiple times and eventually almost
26   killing him. The use of deadly force by ERIC TOOMEY and NICHOLAS
27   CARO was excessive, unreasonable and ERIC TOOMEY and NICHOLAS

                                              COMPLAINT
                                                 21
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 22 of 25



1    CARO were negligent in discharging their firearms at Plaintiff ADAN
2    MARTINEZ, including pre-shooting negligent conduct, actions, inactions and
3    tactics.
4           104. CITY is vicariously liable for the wrongful acts of Defendants ERIC
5    TOOMEY and NICHOLAS CARO, inclusive, pursuant to section 815.2(a) of
6    the California Government Code, which provides that a public entity is liable for
7    the injuries caused by its employees within the scope of the employment if the
8    employee’s act would subject him or her to liability.
9           105. As a proximate and legal result of said conduct, Plaintiff has suffered, and
10   continues to suffer, pain, discomfort, mental anguish, anxiety, humiliation and
11   embarrassment, all in an amount according to proof at trial.
12                          ELEVENTH CLAIM FOR RELIEF
13                     Violation of Bane Act (Cal. Civil Code § 52.1)
14     (Against Defendants CITY OF SACRAMENTO, ERIC TOOMEY and
15                           NICHOLAS CARO and Does 1-4)
16          106. Plaintiff repeats and realleges each and every allegation in this
17   Complaint with the same force and effect as if fully set forth herein.
18          107. California Civil Code, Section 52.1 (the Bane Act), prohibits any
19   person from interfering with another person’s exercise or enjoyment of his
20   constitutional rights by threats, intimidation, or coercion (or by the use of
21   unconstitutionally excessive force).
22          108. Conduct that violates the Fourth Amendment violates the California
23   Bane Act.
24          109. Defendants ERIC TOOMEY and NICHOLAS CARO’s use of
25   deadly force was excessive and unreasonable under the circumstances, especially
26   since Plaintiff ADAN MARTINEZ was unarmed with nothing in his hand when
27   he was shot. Further, the involved officers did not give a verbal warning or any

                                          COMPLAINT
                                             22
         Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 23 of 25



1    commands prior to using deadly force against Plaintiff ADAN MARTINEZ,
2    despite being feasible to do so.    Defendants’ actions thus deprived Plaintiff
3    ADAN MARTINEZ of his right to be free from unreasonable searches and
4    seizures under the Fourth Amendment and applied to state actors by the
5    Fourteenth Amendment.
6          110. The Plaintiff ADAN MARTINEZ was detained without reasonable
7    suspicion and ERIC TOOMEY and NICHOLAS CARO attempted to arrest
8    Plaintiff ADAN MARTINEZ without probable cause. Defendants’ actions thus
9    deprived Plaintiff ADAN MARTINEZ of his right to be free from unreasonable
10   searches and seizures under the Fourth Amendment and applied to state actors by
11   the Fourteenth Amendment.
12         111. ERIC TOOMEY and NICHOLAS CARO intentionally violated
13   Plaintiff ADAN MARTINEZ’s rights under § 1983 by detaining Plaintiff ADAN
14   MARTINEZ without reasonable suspicion, by attempting to arrest Plaintiff
15   ADAN MARTINEZ without probable cause, and by using excessive deadly force
16   against Plaintiff ADAN MARTINEZ, including but not limited to, shooting the
17   unarmed Plaintiff ADAN MARTINEZ without warning. Further, these acts by
18   ERIC TOOMEY and NICHOLAS CARO demonstrate that they had a reckless
19   disregard for Plaintiff ADAN MARTINEZ’s constitutional rights.
20         112. At the time of the shooting Plaintiff ADAN MARTINEZ did not
21   pose an immediate threat of death or serious bodily injury and Plaintiff ADAN
22   MARTINEZ never verbally threatened anyone prior to the shooting. There is
23   direct and circumstantial evidence that ERIC TOOMEY and NICHOLAS
24   CARO intentionally violated Plaintiff ADAN MARTINEZ’s rights under § 1983
25   by unlawfully detaining him, by attempting to unlawfully arrest him and by
26   shooting Plaintiff ADAN MARTINEZ multiple times.
27

                                        COMPLAINT
                                           23
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 24 of 25



1          113. ERIC TOOMEY and NICHOLAS CARO, while working as
2    police officers for the CITY Police Department, and acting within the course and
3    scope of their duties, interfered with or attempted to interfere with the rights of
4    Plaintiff ADAN MARTINEZ to be free from unreasonable searches and seizures,
5    to equal protection of the laws, to access to the courts, and to be free from state
6    actions that shock the conscience, by threatening or committing acts involving
7    violence, threats, coercion, or intimidation.     Plaintiff ADAN MARTINEZ, a
8    Mexican-American male, was also racially profiled by the involved officers.
9          114. Plaintiff ADAN MARTINEZ was caused to suffer extreme mental
10   and physical pain and suffering and of earning capacity.
11         115. The conduct of ERIC TOOMEY and NICHOLAS CARO was a
12   substantial factor in causing the harms, losses, injuries, and damages of Plaintiff.
13         116. CITY is vicariously liable for the wrongful acts of ERIC TOOMEY
14   and NICHOLAS CARO pursuant to section 815.2(a) of the California
15   Government Code, which provides that a public entity is liable for the injuries
16   caused by its employees within the scope of the employment if the employee’s act
17   would subject him or her to liability.
18         117. The conduct of ERIC TOOMEY and NICHOLAS CARO was
19   malicious, wanton, oppressive, and accomplished with a conscious disregard for
20   the rights of Plaintiff ADAN MARTINEZ entitling Plaintiff to an award of
21   exemplary and punitive damages.
22      118.      Plaintiff also seeks attorney fees under this claim
23
24
25                                   PRAYER FOR RELIEF
26
27

                                        COMPLAINT
                                           24
          Case 2:21-cv-01223-MCE-CKD Document 1 Filed 07/12/21 Page 25 of 25



1          WHEREFORE, Plaintiff ADAN MARTINEZ, requests entry of judgment
2    in their favor and against Defendants CITY, ERIC TOOMEY and NICHOLAS
3    CARO and DOES 1-10, inclusive, as follows:
4          A.       For compensatory and special damages in excess of $10,000,000,
5    under federal and state law, in the amount to be proven at trial;
6          B.       For loss of income;
7          C.       For punitive damages against the individual defendants in an amount
8    to be proven at trial;
9          D.       For interest;
10         E.       For reasonable costs of this suit and attorneys’ fees; and
11         F.       For such further other relief as the Court may deem just, proper, and
12   appropriate.
13         G.       For treble damages under Civil Code Section 52.1.
14
15                              DEMAND FOR JURY TRIAL
16         Plaintiff demands a trial by jury in this action.
17
18   DATED: July 12, 2021                     SINA LAW GROUP
19
20                                            By /s/ Reza Sina
                                                REZA SINA
21                                            Attorneys for Plaintiff
                                              ADAN MARTINEZ
22
23
24
25
26
27

                                          COMPLAINT
                                             25
